Citation Nr: 1740833	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hair loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for joint pain.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a rash.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for sexually transmitted disease (STD).

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1983 and from January 1991 to October 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board notes that the Veteran's representative stated that the Veteran requested withdrawal of the claims for service connection for a dental condition and TDIU in a February 2011 statement, prior to submission of a VA Form 9, Substantive Appeal, in the matters.

In June 2011, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim for service connection for joint pain, and service connection for a disability manifested by hair loss, a skin disorder, to include a rash, a back disability, STD, and sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2006 rating decision denied entitlement to service connection for hair loss and a rash; the Veteran did not appeal the decision or submit new and material evidence within one year.

2.  The evidence added to the record since the June 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claims for service connection for hair loss and a rash.

3.  Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

4.  Tinnitus is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received to reopen the claim of entitlement to service connection for hair loss is new and material.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

3.  Evidence received to reopen the claim of entitlement to service connection for a rash is new and material.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).
4.  The criteria for direct service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

5.  The criteria for direct service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Any error in notice or assistance on the issues being decided herein is harmless given the favorable determinations.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Hair Loss

The Veteran is seeking to reopen a previously denied claim seeking service connection for hair loss. 

The claim was initially denied in a June 2006 rating decision on the basis that the 
claimed disability was not shown by the evidence of record.  The Veteran did not appeal that decision and did not submit new evidence within a year of the denial. Therefore, the June 2006 rating decision became final.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Since the June 2006 rating decision, new evidence has been associated with the claims file including VA treatment records, statements from the Veteran, and statements from the Veteran's wife.  This evidence qualifies as new as it was not of record at the time of the June 2006 rating decision.

In a November 2009 statement, the Veteran's wife stated that when her husband first returned from Desert Storm, he lost his eyebrows, body hair all over his body, and had patchy areas of hair loss to his scalp.  His eyebrows and body hair eventually re-grew, but he never regained a full head of hair.  
The Board finds that the new statements from the Veteran's wife are material, as they corroborate the Veteran's statements regarding the onset of his hair loss.  As a lay person, the Veteran's wife is competent to report symptoms such as observing hair loss and the credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.  As the evidence indicates the Veteran may have hair loss that had its onset in service, the Board finds the evidence is material.  Therefore, the Board finds that new and material evidence has been received since the prior final denial of the claim in June 2006.  Shade, 24 Vet. App. at 117.  Accordingly the claim for service connection for hair loss is reopened. 

Rash

The claim seeking service connection for a rash was initially denied in a June 2006 rating decision on the basis that no chronic disability was shown by the evidence of record.  The Veteran did not appeal that decision and did not submit new evidence within a year of the denial. Therefore, the June 2006 rating decision became final.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

In a November 2009 statement, the Veteran's sister stated that when the Veteran returned from service, "His leg had some kind of rash or unusual growth."  In a November 2009 statement, the Veteran's wife stated that when the Veteran first returned from Desert Shield, she noticed long skin growths over his body.  She stated that he went to a VA clinic a few times concerning these growths.  She remembers he once had to apply a cream to the growths.  In early 1991, the Veteran's wife stated that the Veteran started developing red, slightly raised, blistery rashes over his face and body.  She stated that the Veteran was still in the Reserves at that time and they would send him home from training whenever the rash appeared.  She stated that the Veteran still broke out on his back and upper buttocks about two to three times a year with that same blistery rash.  He also developed knot-like painful boils to one of his legs.  She stated that the Veteran had deep, pock-like scars from having the blisters lanced.  

Additionally, a July 2009 VA treatment record indicates the Veteran was diagnosed with a herpes simplex infection on the buttocks with recurrences approximately six to seven times a year and pyoderma/carbuncle on the buttocks.  

The Board finds that the new statements from the Veteran's wife and sister are material, as they corroborate the Veteran's statements regarding the onset of his skin condition.  As lay witnesses, the Veteran's wife and sister are competent to report symptoms such as a visible skin rash.  In addition, the credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.  The July 2009 VA treatment record indicates the Veteran has a recurring herpes simplex infection and pyoderma/carbuncle on his buttocks, which indicates the Veteran has been diagnosed with a skin condition.  As the new evidence indicates the Veteran has a skin condition that may have had its onset in service, the Board finds the evidence is material.  Therefore, the Board finds that new and material evidence has been received since the prior final denial of the claim in June 2006.  Shade, 24 Vet. App. at 117.  Accordingly the claim for service connection for a rash is reopened. 

Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss and tinnitus, as organic diseases of the nervous system, are subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service exposure to hazardous noise, and has asserted that he has had hearing loss since service.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiometry completed on December 2015 VA examination reflect hearing thresholds that meet the criteria of 38 C.F.R. § 3.385.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to state that he has tinnitus and the Board finds his statement to be credible.  Based on this evidence, the Board concludes the Veteran has a current bilateral hearing loss disability and tinnitus.  

The question for the Board is whether the Veteran's bilateral hearing loss or tinnitus either began during active service, or is etiologically related to an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that that Veteran's bilateral hearing loss and tinnitus are etiologically related to the Veteran's active service.

A May 2006 VA examination report reflects that the Veteran reported that his tinnitus began following noise exposure in the military from heavy equipment and printing presses in a confined space.  He noted use of hearing protection 50 percent of the time.  He also noted noise exposure during Desert Storm with missiles, heavy equipment, and at a shipping port without the use of hearing protection.  He reported occupational noise exposure, driving a truck for eight years, and denied a history of recreational noise exposure.  The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was photolithographer, cargo specialist, and printing and bindery specialist.  The DD Form 214 reflects that the Veteran served in Southwest Asia in 1991 in support of Operation Desert Shield/Storm.  The Board finds the Veteran's reports of exposure to in-service hazardous noise to be consistent with the known circumstances of the Veteran's service.  Therefore, the Board finds the Veteran's statements regarding an in-service injury, specifically exposure to hazardous noise, to be competent and credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  

The May 2006 VA examiner opined that, "Due to the close proximity between the dates of service and the date of this evaluation, and because of the Veteran's history of military noise exposure, it is my opinion that the Veteran's complaints of hearing loss and tinnitus are at least as likely as not related to his military service." As the VA examiner provided a rationale for the opinion that is consistent with the evidence of record, the Board finds the opinion to be probative.

The Veteran has also asserted that he has had continuous symptoms of bilateral hearing loss and tinnitus since service.  The Board finds the Veteran competent and credible with regard to his claim of experiencing symptoms of bilateral hearing loss and tinnitus in service and continuity of symptoms since service.  There is evidence the Veteran had noise exposure in service.  His assertion that the bilateral hearing loss and tinnitus began during service is consistent with the circumstances of service.  The evidence of record indicates the Veteran has consistently reported the onset of hearing loss and tinnitus in service.  At the May 2006 VA examination, the Veteran reported that his bilateral hearing loss began in 1991.  At a June 2011 DRO hearing, the Veteran testified that his tinnitus symptoms began in service.

The Board acknowledges that the December 2015 VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  In the rationale, the examiner stated that the Veteran's hearing thresholds were within normal limits at active duty periods without significant shift or decrease during service tenure.  However, the VA examiner's rationale was inadequate.  The VA examiner did not address the Veteran's competent and credible lay statements that he has had symptoms of hearing loss and tinnitus since in-service exposure to hazardous noise.  As the rationale is inadequate, the December 2015 VA opinion has little probative value.  

In sum, the Veteran has been diagnosed with bilateral hearing loss and tinnitus, and was exposed to hazardous noise in service.  The Board finds the Veteran's statements that he has been experiencing hearing loss and tinnitus continuously since his discharge from service to be competent and credible.  Therefore, they have significant probative value.  Further, the Board finds the May 2006 VA opinion finding that the Veteran's hearing loss and tinnitus are related to service to be more probative than the December 2015 VA opinion.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

New and material evidence having been received, the claim for service connection for hair loss is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a rash is reopened; to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

VA Treatment Records

The Veteran has stated that he received treatment at VA following service, from 1991.  At a June 2011 RO hearing, the Veteran testified that he went to the Lakeside VA in Chicago for skin problems and hair loss when he first returned from service.  In a February 2011 statement, the Veteran stated that he was treated for several items shortly after his discharge.  A request was made for Vet Center records from 1991.  However, it does not appear that any VA treatment records from 1991 to 2001 have been added to the claims file, and there is no indication the records were unavailable.  As the Veteran has indicated there may be relevant VA treatment records from prior to 2001, an attempt must be made to obtain the records.

Hair Loss Disability

The Veteran has asserted that he has hair loss that began in service.  The Veteran's wife has stated that he had symptoms of hair loss since service.  Lay witnesses are competent to report symptoms of lay observation, such as hair loss.  Additionally, the Veteran's DD Form 214 indicates that he served in the Southwest Asia theater of operations during the Persian Gulf War.  Therefore, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(e).  The Board is required to consider whether he incurred hair loss as a result of an undiagnosed illness.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Therefore, a VA examination is necessary to address whether the Veteran has a disability manifested by hair loss that is related to service, to include an undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Skin Disorder, to include a Rash

As noted above, the Veteran has asserted that he has had a skin disorder since service.  The July 2009 VA treatment record indicates the Veteran was diagnosed with a herpes simplex infection on the buttocks with recurrences approximately six to seven times a year and that he had pyoderma/carbuncle on the buttocks.  Additionally, a July 2006 VA treatment record indicates that the Veteran reported that he had developed a reoccurring rash on the posterior buttocks that initially present during his active service in the Middle East in 1991.  He reported taking Acyclovir and doxycycline after his last visit and that the dermatitis had resolved without reoccurrence.  He reported generally getting reoccurrences about three or four times a year.  The statements from his wife and sister also support his assertion that he has had continuous symptoms since service.  The Board finds that a VA examination is necessary to address whether the Veteran has a skin disorder that is related to service, to include due to an undiagnosed illness.  McLendon, 20 Vet. App. at 83.

Additionally, in an April 2010 statement, the Veteran stated that he had boils that arose during and after his return from Desert Storm.  He stated that outpatient surgery was performed at Methodist Hospital in Gary, Indiana, and requested that the records be added to his file.  It does not appear that the records have been added to the claims file; therefore, an attempt must be made to obtain them.

In a November 2009 statement, the Veteran's wife stated that when the Veteran was in the Reserves, he was sent home whenever he developed a rash over his face and body.  The Veteran's Reserve records have not been associated with the claims file.  As the records are relevant to the claims, an attempt should be made to obtain the records.

The Board notes that since the records may be relevant to the Veteran's claim to reopen his claim for service connection for joint pain, the claim must also be remanded.

STD, to include Syphilis

The Veteran's VA treatment records indicate he has been diagnosed with syphilis.  At the RO hearing, the Veteran testified that he first had symptoms of break outs while he was in the Middle East, and thought it was a reaction to shots.  As the Veteran has been diagnosed with syphilis and his statements indicate he may have had symptoms of the disorder since near the time of his discharge from service, the Veteran should be provided with a VA examination to address the etiology of the disorder.  McLendon, 20 Vet. App. at 83.

Back Disability

The Veteran has asserted that he has pinched nerves in the upper spine/lower neck due to a bad fall in Saudi Arabia.  An April 2010 opinion from a VA physician indicates the Veteran was diagnosed with cervical spondylosis and cervical myelopathy.  A June 2016 VA examination report indicates the Veteran had a diagnosis of thoracic degenerative disc disease.  

An April 1991 service treatment record indicates the Veteran reported pulling a muscle in his middle back after chaining up vehicles on the ship.  The assessment was muscle strain and spasms.  A December 2015 VA examination report reflects that the Veteran reported that while he was in the Airborne in service, he routinely repelled out of helicopters with weight in excess of 100 pounds.  

In an April 2010 opinion, Dr. M.L. opined that "It is as likely as not that [the Veteran's] cervical spondylosis and cervical myelopathy occurred when he was in the military service during the deployment to the Gulf area."  The report notes that the Veteran stated he had chronic symptoms of neck discomfort and episodic worsening or remission of the pain that started when he was deployed to the Gulf area in 1991.  As Dr. M.L. did not provide a rationale for the opinion, it is inadequate.

In a January 2016 opinion, the examiner stated that "The Veteran's thoracic degenerative disc disease is less likely as not incurred in or caused by the muscle strain and spasm during service."  The VA examiner noted that the Veteran had an episode of back pain in service which was diagnosed as muscle strain and spasm in April 1991.  The examiner stated that this was "an acute, time limited condition with no further [service treatment record] evidence of complaints or treatment."  The Board finds that the January 2016 opinion is inadequate as the VA examiner did not address the Veteran's cervical spine disability or the Veteran's lay statements regarding continuous symptoms of back pain since service.  

As the VA examination and opinion of record are inadequate, the claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Sleep Apnea

In a February 2010 statement, the Veteran stated that his symptoms of sleep apnea began in service.  He stated that his resting patterns and ability to breathe properly while sleeping started to change around the third month during his Desert Storm service, from January 1991 to September 1991.

At the RO hearing, the Veteran testified that his sleep problems began in service.  He said he did not have any problems prior to going to Southwest Asia.  He also indicated that his VA treatment provider had told him that his sleep apnea is related to his service-connected PTSD.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).
The Veteran was afforded a VA examination in April 2014.  The VA examiner was instructed to address whether the Veteran's sleep apnea was caused or aggravated by PTSD.  The VA examiner opined that the sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that sleep apnea is a structural airway blockage that has no association with PTSD which is a psychological defect.  However, the VA examiner did not address whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  The examiner also did not provide a rationale for the opinion that sleep apnea was less likely than not caused by the Veteran's service.  Therefore, the VA opinion is inadequate.  The claim must be remanded for an adequate VA opinion that addresses whether the Veteran's sleep apnea was related to his reported symptoms in service, and whether it was aggravated by his service-connected PTSD.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include outpatient surgery records from Methodist Hospital in Gary, Indiana, regarding the Veteran's skin condition.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, an attempt must be made to obtain the following records:

* VA treatment records from 1991 to 2001 and from October 2015 to the present.

* Army Reserve medical records.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's hair loss symptoms.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should diagnose all hair loss disabilities present.  The VA examiner should provide an opinion on the following:

(a) If a hair loss disability is diagnosed, then opine as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that any hair loss disability is related or attributable to the Veteran's military service.

(b) If a diagnosed hair loss disability is not found, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, manifested by hair loss symptoms that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

The examiner should consider the Veteran and his wife's report of having continuous symptoms of hair loss since service.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's skin conditions.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should diagnose all skin disabilities present, to include herpes simplex and pyoderma/carbuncle.  The examiner should provide an opinion on the following: 

(a) For any diagnosed skin disability, including herpes simplex and pyoderma/carbuncle, opine as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that the skin disability is related or attributable to the Veteran's military service.

(b) For any skin-related symptoms that are found not to be due to a diagnosed skin disability, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, manifested by skin-related symptoms that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

The VA examiner should consider the Veteran and his wife's reports that he has had continuous symptoms of a skin disorder since service.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's STDs, to include syphilis.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The VA examiner should identify all diagnosed STDs, to include syphilis.  The examiner should provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that any STD diagnosed, to include syphilis, is related or attributable to the Veteran's military service.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's back disabilities.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should identify all diagnosed back disabilities, to include cervical spondylosis, cervical myelopathy, and thoracic degenerative disc disease. 

The examiner should provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that any back disability diagnosed, to include cervical spondylosis, cervical myelopathy, and thoracic degenerative disc disease, is related or attributable to the Veteran's military service.

The VA examiner must consider the Veteran's report of continuous symptoms since service and should review the April 2010 opinion from a VA physician and June 2016 VA examination report.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's sleep apnea.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide opinions as to the following:

(a)  Provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that the Veteran's sleep apnea is related or attributable to the Veteran's military service, including as a result of his service in the Southwest Asia Theater of Operations from February 1991 to September 1991.

(b)  Provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that the Veteran's sleep apnea was caused or aggravated beyond its normal progression (i.e., any increase in the severity of sleep apnea beyond its normal progression) by the Veteran's service-connected PTSD.

The VA examiner should consider the Veteran's report of having had continuous sleep-related symptoms since service.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


